              Case 3:20-cv-00768-ML Document 21 Filed 09/07/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK


                               JUDGMENT IN A CIVIL CASE

Stephanie Delage
              Plaintiff(s)

        vs.                                     CASE NUMBER: 3:20-cv-00768-ML

Kilolo Kijakazi
        (Acting Commissioner of Social Security)
                Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
                              heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that Plaintiffs motion for judgment on the pleadings (Dkt. No. 11 ) is
DENIED; and it is further ORDERED that Defendants motion for judgment on the pleadings (Dkt. No. 16 )
is GRANTED; and it is further ORDERED that the Commissioners decision denying Plaintiff disability
benefits is AFFIRMED; and it is further ORDERED that Plaintiffs Complaint (Dkt. No. 1 ) is DISMISSED.

All of the above pursuant to the order of the Honorable Miroslav Lovric, dated this 7th day of September,
2021.


DATED: September 7, 2021




                                                        s/
                                                        G. Demyttenaere
                                                        Deputy Clerk
